

116 HR 654 IH: Investing in Tomorrow’s Workforce Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 654IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Brown of Maryland (for himself, Mr. Cisneros, Ms. Jackson Lee, and Ms. Wild) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide employers with a credit against tax for
			 increasing employee training.
	
 1.Short titleThis Act may be cited as the Investing in Tomorrow’s Workforce Act of 2019. 2.Tax credit for increasing worker training (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Credit for increasing worker training
 (a)In generalFor purposes of section 38, the worker training credit determined under this section for a taxable year is an amount equal to the sum of—
 (1)40 percent of the excess (if any) of— (A)the high-demand occupation training expenses for such taxable year, over
 (B)the average of the high-demand occupation training expenses for the 3 taxable years preceding such taxable year, plus
 (2)20 percent of the excess (if any) of— (A)the low-demand occupation training expenses for such taxable year, over
 (B)the average of the low-demand occupation training expenses for the 3 taxable years preceding such taxable year.
 (b)DefinitionsFor purposes of this section— (1)High-demand occupation training expenseThe term high-demand occupation training expense means, for a taxable year, any qualified training expense for programming required for, or designed to lead to employment in, an occupation that the Secretary of Labor has determined is expected to experience not fewer than 20 percent occupational openings for the 10-year period beginning with calendar year beginning in such taxable year.
 (2)Low-demand occupation training expenseThe term low-demand occupation training expense means any qualified training expense for programming required for, or designed to lead to employment in, an occupation other than an occupation described in paragraph (1).
							(3)Qualified training expense
 (A)In generalThe term qualified training expense means amounts paid or incurred by an employer for a qualified training program for non-highly compensated employees.
 (B)ExclusionThe term qualified training expense shall not include any amounts paid for meals, lodging, transportation, or other services. (4)Qualified training program (A)In generalThe term qualified training program means any of the following:
 (i)An apprenticeship program registered under section 1 of the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.).
 (ii)A program to obtain a recognized postsecondary credential (as such term is defined in section 3(52) of the Workforce Innovation and Opportunity Act).
 (iii)A program eligible to receive funds under the Carl D. Perkins Career and Technical Education Act of 2006.
 (iv)Any other program designated by the Secretary of Labor or the Secretary of Education for purposes of this section.
 (5)Non-highly compensated employeeThe term non-highly compensated employee means, with respect to a taxable year, an employee— (A)who is a full-time employee (as such term in defined in section 4980H(c)(4)), and
 (B)whose compensation does not exceed $82,000 for such taxable year.. (b)Credit To be part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:
				
 (33)the worker training credit determined under section 45T.. (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 45T. Credit for increasing worker training..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			